DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim objected to because of the following informalities: 
Claim 21 recites “The receiver of claim 15, further comprising a light source…”. Applicant likely intended this to be dependent on “The transmitter of claim 9”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “further comprising a light source, and wherein the light source comprises a laser”. It is unclear if this light source is the same light as in claim 1 or an additional light source. Examiner will interpret as “wherein the light source comprises a laser”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 15-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod US 20180239021 A1 in view of Popovich US 20150289762 A1 and Zhang US 20020093701 A1.

Regarding claim 1, Akselrod teaches a solid-state light detection and ranging (LiDAR) transceiver system (LiDAR scanning system with optical transmitter 210 and optical receiver 230, Fig. 1 [0031-35,56-59]), comprising: 
a first tunable, optically reflective liquid crystal metasurface (LCM) to steerably reflect optical radiation generated by a light source to a target location (transmit reconfigurable-metasurface 216 in Fig. 1 has liquid crystal material as it’s electrically active material, [0031, 32, 36-38, 57]); 
a second tunable, optically reflective LCM to steerably receive optical radiation rebounded from the target location (receive reconfigurable-metasurface 232 in Fig. 1 can be a portion of the same reconfigurable-metasurface used for transmit or a separate structure, and reconfigurable-metasurfaces use liquid crystal material as their electrically active material, [0033, 36-38, 44-46, 58]); 
Akselrod does not explicitly teach a transmit optical waveguide to convey the optical radiation generated by the light source to the first optically reflective LCM; a receiver holographic lens to: for a first range of angles of incidence, pass incident optical radiation rebounded from the target location to the second optically reflective LCM, and for a second range of angles of incidence, modify the rebounded optical radiation reflected by the second optically reflective LCM to be received by a sensor; and a receive optical waveguide to convey the modified rebounded optical radiation from the holographic lens to the sensor.
	Popovich teaches a waveguide 100 for guiding light from light source 112 to an element 102 which sends the light toward a target, and an element 101 which sends the light returned from a target through waveguide 100 towards the detector 113 (Fig. 1, [0114, 115]). Popovich additionally teaches holographic lens used in the detector ([0153, 154])
Furthermore, waveguides and holographic lenses are well known in the art and are commonly used to guide light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use a waveguide to guide transmitted and received light, and a holographic lens similar to Popovich. These modifications would help ensure light emitted by the light source efficiently reaches the first metasurface, and light reflected from the target efficiently reaches the detector.
	Zhang teaches a holographic optical element programmed to refract only those light waves that enter the optical material within a specified angle and allow the others to pass through (Fig. 1(b), [0044-46]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod in view of Popovich to use a holographic lens similar to Zhang. This would help ensure that only light headed towards the detector is modified, decreasing the risk of light being modified twice by the holographic lens.

Regarding claim 15, Akselrod teaches an optical receiver, comprising: 
an optically steerable device to steerably receive optical radiation from a target location and reflect the received optical radiation to a sensor (receive reconfigurable-metasurface 232 in Fig. 1, [0033, 36-38, 44-46, 58]); 
Akselrod does not explicitly teach an optical waveguide to convey optical radiation reflected by the optically steerable device to the sensor; and a holographic lens positioned between the optical waveguide and the optically steerable device to: for a first range of angles of incidence, pass incident optical radiation from the target location to the optically steerable device, and for a second range of angles of incidence, modify the optical radiation reflected by the optically reflective LCM for conveyance by the optical waveguide to the sensor.
Popovich teaches an element 101 which sends the light returned from a target through waveguide 100 towards the detector 113 (Fig. 1, [0114, 115]). Popovich additionally teaches holographic lens used in the detector ([0153, 154]).
Furthermore, waveguides and holographic lenses are well known in the art and are commonly used to guide light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use a waveguide to guide received light, and a holographic lens similar to Popovich. These modifications would help ensure light reflected from the target efficiently reaches the detector.
	Zhang teaches a holographic optical element programmed to refract only those light waves that enter the optical material within a specified angle and allow the others to pass through (Fig. 1(b), [0044-46]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod in view of Popovich to use a holographic lens similar to Zhang. This would help ensure that only light headed towards the detector is modified, decreasing the risk of light being modified twice by the holographic lens.

Regarding claim 22, Akselrod teaches an optical transceiver, comprising: 
a first optically steerable device to steer optical radiation generated by a light source to a target location (transmit reconfigurable-metasurface 216 in Fig. 1, [0031, 32, 36-38, 57]); 
collimating optics to collimate the optical radiation generated by the light source for conveyance to the optically steerable device (Collimating lens 215, Fig. 1, [0035]).
a second optically steerable device to steerably receive rebounded optical radiation from the target location and reflect the received rebounded optical radiation to a sensor (receive reconfigurable-metasurface 232 in Fig. 1 can be a portion of the same reconfigurable-metasurface used for transmit or a separate structure, [0033, 36-38, 44-46, 58]); 
Akselrod does not explicitly teach a transmit optical waveguide to convey the optical radiation generated by the light source to the first optically steerable device or that the collimated optical radiation is conveyed through the optical waveguide; a receive optical waveguide to convey the rebounded optical radiation reflected by the optically steerable device to the sensor; and a holographic lens positioned between the receive optical waveguide and the optically steerable device to: for a first range of angles of incidence, pass incident optical radiation rebounded from the target location to the optically steerable device, and for a second range of angles of incidence, modify the optical radiation reflected by the optically reflective LCM for conveyance by the receive optical waveguide to the sensor.
Popovich teaches a waveguide 100 for guiding light from light source 112 to an element 102 which sends the light toward a target, and an element 101 which sends the light returned from a target through waveguide 100 towards the detector 113 (Fig. 1, [0114, 115]). Popovich additionally teaches holographic lens used in the detector ([0153, 154])
Furthermore, waveguides and holographic lenses are well known in the art and are commonly used to guide light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use a waveguide to guide transmitted and received light, and a holographic lens similar to Popovich. These modifications would help ensure light emitted by the light source efficiently reaches the first metasurface, and light reflected from the target efficiently reaches the detector.
	Zhang teaches a holographic optical element programmed to refract only those light waves that enter the optical material within a specified angle and allow the others to pass through (Fig. 1(b), [0044-46]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod in view of Popovich to use a holographic lens similar to Zhang. This would help ensure that only light headed towards the detector is modified, decreasing the risk of light being modified twice by the holographic lens.

Regarding claims 2 and 16, , Akselrod as modified above teaches the system of claim 1 and receiver of claim 15, wherein each of the first and second optically reflective LCMs comprises: 
an array of optical resonant antennas arranged at sub-wavelength intervals on a reflective surface (inter-element spacing less than the operating wavelength of the laser, [0037, 38]), and liquid crystal positioned in optical field regions of each optical resonant antenna in the array (electrically-adjustable material disposed in gap between resonators, [0038]).

Regarding claims 3 and 17, Akselrod as modified above teaches the system of claim 2 and receiver of claim 16, further comprising a voltage controller to control the steering angles of the first and second optically reflective LCMs by selectively applying voltage differential bias patterns to the liquid crystal of the respective arrays of optical resonant antennas (each of the resonators a first electrode connected to ground and a second electrode connected to bias voltage for the resonator, [0038]; metasurface controller 258 provides control signal for steering, [0041]).

Regarding claims 5 and 19, Akselrod as modified above teaches the system of claim 1 and receiver of claim 15, 
Akselrod does not explicitly teach wherein the receiver holographic lens has an aperture corresponding in size to the aperture of the second optically reflective LCM.
However, one of ordinary skill in the art would recognize that the sizes of the apertures of the holographic lens and optically reflective LCM would be an obvious design choice since the applicant has not disclosed that the sizes of these elements does not solve any stated problem or is for any particular purpose, and it is held that changing sizes of parts of an invention involves only routine skill in the art (In re Rose, 105 USPQ 237). Changing the sizes of the apertures of the holographic lens or the optically reflective LCM would not change the function of each element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to have the size of the holographic lens aperture correspond to the size of the second optically reflective LCM aperture. This could help ensure all light passing through the holographic lens reaches the LCM and all light reflecting from the LCM will be modified by the holographic lens.

Regarding claims 8 and 21, Akselrod as modified above teaches the system of claim 1 and receiver of claim 15, further comprising a light source, and wherein the light source comprises a laser (laser 212, [0035]).

Regarding claim 23, Akselrod as modified above teaches the transceiver of claim 22, wherein each of the first and second optically steerable devices comprises a tunable, optically reflective liquid crystal metasurface (LCM) (reconfigurable metasurface’s electrically active material is a liquid crystal material [0038]), wherein each of the optically reflective LCMs comprises: 
an array of optical resonant antennas arranged at sub-wavelength intervals on a reflective surface (inter-element spacing less than the operating wavelength of the laser, [0037, 38]), and liquid crystal positioned in optical field regions of each optical resonant antenna in the array (electrically-adjustable material disposed in gap between resonators, [0038]).

Regarding claim 24, Akselrod as modified above teaches the transceiver of claim 23, further comprising a voltage controller to control the steering angles of the optically reflective LCMs by selectively applying voltage differential bias patterns to the liquid crystal of the respective arrays of optical resonant antennas (each of the resonators a first electrode connected to ground and a second electrode connected to bias voltage for the resonator, [0038]; metasurface controller 258 provides control signal for steering, [0041]).

Claims 4, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod US 20180239021 A1in view of Popovich US 20150289762 A1 and Zhang US 20020093701 A1 and further in view of Grief US 20200310120 A1.

Regarding claim 4, Akselrod as modified above teaches the system of claim 1, 
Akselrod does not explicitly teach further comprising a transmitter holographic lens between the light source and the transmit optical waveguide to collimate the generated optical radiation for conveyance through the transmit optical waveguide to a transmit aperture of the first optically reflective LCM.
Grief teaches collimator 1106 can be a holographic lens (Fig. 11, [0073])
Additionally, it is well known in the art that holographic lens can be used to collimate light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use a holographic lens as the collimating optics similar to Grief. The collimator can then be integrated with the light source subassembly (Grief: [0073]).

Regarding claims 6 and 20, Akselrod as modified above teaches the system of claim 1 and receiver of claim 15, wherein the receiver holographic lens is configured to modify the reflected rebounded optical radiation by at least one of: 
collimating the reflected rebounded optical radiation for conveyance through the receive optical waveguide to a receive aperture of the sensor, and spectrally filtering the reflected rebounded optical radiation to correspond to a bandwidth of the optical radiation generated by the light source.
Grief teaches a holographic lens as a collimator (Fig. 11, [0073])
Additionally, it is well known in the art that holographic lens can be used to collimate light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use a holographic lens as collimating optics similar to Grief. The collimator can then be integrated with other portions of the system (Grief: [0073]).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod US 20180239021 A1in view of Popovich US 20150289762 A1 and Zhang US 20020093701 A1 and further in view of Chen US 20180190015 A1.

Regarding claim 7, Akselrod as modified above teaches the system of claim 1, 
Akselrod does not explicitly teach the transmit optical waveguide and the receive optical waveguide are portions of a single planar waveguide element.
	Popovich teaches a single waveguide for transmitting and receiving light and different portions are used for the transmit and receive waves (waveguide 100 in Fig. 1, [0114, 115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use a single waveguide to guide transmitted and received light. These modifications would help ensure light emitted by the light source efficiently reaches the first metasurface, help ensure light reflected from the target efficiently reaches the detector, and help reduce the size of the system by only requiring a single waveguide instead of two separate waveguides.
Chen teaches planar waveguides in transmitting and receiving modules of lidar devices ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use a planar waveguide similar to Chen. This would help keep the size of the device small.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod US 20180239021 A1 in view of Popovich US 20150289762 A1.

Regarding claim 9, Akselrod teaches an optical transmitter (LIDAR scanning system with optical transmitter 210, Fig. 1 [0057]), comprising: 
an optically steerable device to steer optical radiation generated by a light source to a target location (transmit reconfigurable-metasurface 216, Fig. 1, [0031, 32, 36, 57]); and 
collimating optics to collimate the optical radiation generated by the light source for conveyance to the optically steerable device (Collimating lens 215, Fig. 1, [0035]).
Akselrod does not explicitly teach an optical waveguide to convey the optical radiation generated by the light source to the optically steerable device or that the collimated optical radiation is conveyed through the optical waveguide.
Popovich teaches a waveguide 100 for guiding light from light source 112 to an element 102 which sends the light toward a target, and an element 101 which sends the light returned from a target through waveguide 100 towards the detector 113 (Fig. 1, [0114, 115]). Popovich additionally teaches holographic lens used in the detector ([0153, 154])
Furthermore, waveguides are well known in the art and are commonly used to guide light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use a waveguide to guide light from the collimating optics to the optically steerable device similar to Popovich. This would help ensure light emitted by the light source efficiently reaches the optically steerable device.

Regarding claim 10, Akselrod as modified above teaches the transmitter of claim 9, wherein the optically steerable device comprises a tunable, optically reflective liquid crystal metasurface (LCM) (reconfigurable metasurface’s electrically active material is a liquid crystal material [0038]), wherein the optically reflective LCM comprises: 
an array of optical resonant antennas arranged at sub-wavelength intervals on a reflective surface (inter-element spacing less than the operating wavelength of the laser, [0037, 38]), and liquid crystal positioned in optical field regions of each optical resonant antenna in the array (electrically-adjustable material disposed in gap between resonators, [0038]).

Regarding claim 11, Akselrod as modified above teaches the transmitter of claim 10, further comprising a voltage controller to control the steering angles of the optically reflective LCMs by selectively applying voltage differential bias patterns to the liquid crystal of the respective arrays of optical resonant antennas (each of the resonators a first electrode connected to ground and a second electrode connected to bias voltage for the resonator, [0038]; metasurface controller 258 provides control signal for steering, [0041]).

Regarding claim 13, Akselrod as modified above teaches the transmitter of claim 9, wherein the collimating optics comprise at least one of a collimating lens and a mirror (Collimating lens 215, Fig. 1, [0035]).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod in view of Popovich US 20150289762 A1 and further in view of Hallstig US 20190086518 A1.

Regarding claim 12, Akselrod as modified above teaches the transmitter of claim 9, 
Akselrod does not explicitly teach the optically steerable device comprises an array of moveable microelectromechanical (MEM) devices.
However, Akselrod suggest MEMS for an electro-mechanical system ([0029])
Hallstig teaches MEMS LiDAR beam steering (210 A in Fig. 22, [0172])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use an array of MEMS devices to steer the beam similar to Hallstig. This allows “high-speed, controlled beam steering in LiDAR range and image applications” (Hallstig: [0172]). 

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod in view of Popovich US 20150289762 A1 and further in view of Grief US 20200310120 A1.

Regarding claim 14, Akselrod as modified above teaches the transmitter of claim 9, 
Akselrod does not explicitly teach the collimating optics comprise a holographic lens to collimate the optical radiation generated by the light source for conveyance by the optical waveguide to an aperture of the optically steerable device.
Grief teaches collimator 1106 can be a holographic lens (Fig. 11, [0073])
Additionally, it is well known in the art that holographic lens can be used to collimate light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use a holographic lens as the collimating optics similar to Grief. The collimator can then be integrated with the light source subassembly (Grief: [0073]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akselrod US 20180239021 A1 in view of Popovich US 20150289762 A1 and Zhang US 20020093701 A1 and further in view of Hallstig US 20190086518 A1.

Regarding claim 18, Akselrod as modified above teaches the receiver of claim 15, 
Akselrod does not explicitly teach wherein the optically steerable device comprises an array of moveable microelectromechanical (MEM) devices.
However, Akselrod suggest MEMS for an electro-mechanical system ([0029])
Hallstig teaches MEMS LiDAR beam steering (210 A in Fig. 22, [0172])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to use an array of MEMS devices to steer the beam similar to Hallstig. This allows “high-speed, controlled beam steering in LiDAR range and image applications” (Hallstig: [0172]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Akselrod US 20180239021 A1 in view of Popovich US 20150289762 A1 and Zhang US 20020093701 A1 and further in view of Suzuki US 5999282 A.

Regarding claim 25, Akselrod as modified above teaches the transceiver of claim 22, 
Akselrod does not explicitly teach the receiver holographic lens is configured to modify the reflected rebounded optical radiation by spectrally filtering the reflected rebounded optical radiation to correspond to a bandwidth of optical radiation generated by the light source.
	Suzuki teaches a holographic lens that spectrally filters light (Col. 5 ln. 33 – Col. 6 ln. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akselrod to a holographic lens to spectrally filter the received light. This would limit background light from reaching the detector. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Foo US 10720712 B2: Tunable liquid crystal metasurfaces used for beam steering
Kamali US 20190173191: Metasurfaces to steerably transmit and receive electromagnetic radiation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645